ACCEPTED
                                                                                  03-14-00698-CV
                                                                                          6235663
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                             7/27/2015 2:09:20 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK

               CAUSE NO. 03-14-00698-CV
             ________________________________________
                                                         FILED IN
                                                  3rd COURT OF APPEALS
      IN   THE THIRD COURT OF APPEALS IN AUSTIN, TEXASAUSTIN, TEXAS
                                                  7/27/2015 2:09:20 PM
             ________________________________________
                                                    JEFFREY D. KYLE
                                                          Clerk
              SHAMARK SMITH LIMITED PARTNERSHIP, ET AL.,

                                              Appellants,

                                    v.

                           MARTIN LONGORIA,

                                         Appellee.
             ________________________________________

  On appeal from the 20th Judicial District Court of Milam County, Texas
             ________________________________________

SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                      REPLY BRIEF
         ________________________________________


                                 Tracy J. Willi
                                 Texas Bar No. 00784633
                                 Willi Law Firm, P.C.
                                 9600 Escarpment Blvd., Suite 745, PMB 34
                                 Austin, TX 78749-1983
                                 Tel. (512) 288-3200
                                 Fax (512) 288-3202
                                 twilli@willi.com

                                 ATTORNEY FOR SHAMARK SMITH
                                 LIMITED PARTNERSHIP, SHARON D.
                                 MARCUS, AND PAUL J. SMITH
 SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                     REPLY BRIEF

      Shamark Smith Limited Partnership, Sharon D. Marcus, and Paul J. Smith

file this Second Unopposed Motion for Extension of Time to File Appellants’

Reply Brief.

      The trial court in this case entered judgment on August 15, 2014. The

Appellee’s Brief was filed on June 5, 2015. The Appellants’ Reply Brief is due to

be filed on July 27, 2015. While there have been previous extensions of time

granted, this is the second request for an extension of time to file the Appellants’

Reply Brief.

      Due to intervening deadlines in other matters, there will not be sufficient

time to complete the Appellants’ Reply Brief. Therefore, Appellants request that

the deadline for the Reply Brief be extended from July 27, 2015 to August 26,

2015. This motion is filed not for delay but so that justice can be done.




                                          2
                                 Respectfully submitted,



                                 /s/ Tracy J. Willi
                                 Tracy J. Willi
                                 Texas Bar No. 00784633
                                 Willi Law Firm, P.C.
                                 9600 Escarpment Blvd., Suite 745, PMB 34
                                 Austin, TX 78749-1983
                                 Tel. (512) 288-3200
                                 Fax (512) 288-3202
                                 twilli@willi.com

                                 ATTORNEY FOR SHAMARK SMITH
                                 LIMITED PARTNERSHIP, SHARON D.
                                 MARCUS, AND PAUL J. SMITH

                   CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with opposing counsel, James David
Walker, and he is not opposed to this motion.

                                    /s/ Tracy J. Willi
                                    Tracy J. Willi




                                   3
                 CERTIFICATE OF FILING AND SERVICE

      I hereby certify that this document was filed with Clerk of Court through the
Court’s electronic filing system (“efs”) and served on all counsel of record by
email on July 27, 2015 as follows:

James David Walker
P.O. Box 41
Milano, Texas 76556
(512) 636-9520
(512) 455-7992 (fax)
walker@2appeal.com

ATTORNEY FOR MARTIN M. LONGORIA

                                         /s/ Tracy J. Willi
                                         Tracy J. Willi




                                        4